DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 5/21/2018, the claims filed on 7/29/2021, and the interview conducted on 1/14/2022.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Portnov (reg. No. 61225) on 1/14/2021.

The application has been amended as follows: 




Please amend the claim set, filed on 7/29/2021, with the following amendments:

Claims

4. (Currently Amended) The method of claim 1, wherein, for a given block in row i and column j, the dependency identifies that the given block depends only on the respective values of bits in: 
blocks 1 through j - 1 in row i and, for each row i - k below row i, blocks 1 through (j – 1+kH), wherein k is an integer.

12. (Currently Amended) The system of claim 9, wherein, for a given block in row i and column j, the dependency identifies that the given block depends only on the respective values of bits in: 
blocks 1 through j - 1 in row i and, for each row i - k below row i, blocks 1 through (j – 1+kH), wherein k is an integer.

20. (Currently Amended) The computer storage media of claim 17, wherein, for a given block in row i and column j, the dependency identifies that the given block depends only on the respective values of bits in: 
blocks 1 through j - 1 in row i and, for each row i - k below row i, blocks 1 through (j – 1+kH), wherein k is an integer.

Reasons for Allowance

Claims 1, 2, 4-10, 12-18, and 20-23 in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 9, and 17

Partitioning bits in an output example into a plurality of blocks, defining a dependency for the blocks, arranging the blocks into a matrix structure with certain row dependencies, and generating bits in the blocks using an autoregressive neural network, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Reed et al. (“Parallel Multiscale Autoregressive Density Estimation”) discloses density estimation for natural images using autoregressive techniques, but fails to disclose partitioning bits in an output example into a plurality of blocks, defining a dependency for the blocks, arranging the blocks into a matrix structure with certain row dependencies, and generating bits in the blocks using an autoregressive neural network, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.  

Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Applicant’s arguments and amendments, filed on 7/29/2021, with respect to the 35 USC § 101 rejection of the claims have been fully considered and are persuasive.  Accordingly, the 35 USC § 101 rejection of the claims is withdrawn.

Applicant’s arguments and amendments, filed on 7/29/2021, and in view of the Examiner’s Amendment above, in regards to the 35 USC § 112(b) rejection of the claims have been fully considered and are persuasive.  Accordingly, the 35 USC § 112(b) rejection of the claims is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127